Case 3:17-cv-01112-JLS-NLS Document 110-11 Filed 06/27/19 PageID.3786 Page 1 of 8




                             EXHIBIT 24
Case 3:17-cv-01112-JLS-NLS Document 110-11 Filed 06/27/19 PageID.3787 Page 2 of 8




                                                               Exhibit 24 Page 225
Case 3:17-cv-01112-JLS-NLS Document 110-11 Filed 06/27/19 PageID.3788 Page 3 of 8




                                                               Exhibit 24 Page 226
Case 3:17-cv-01112-JLS-NLS Document 110-11 Filed 06/27/19 PageID.3789 Page 4 of 8




                                                               Exhibit 24 Page 227
Case 3:17-cv-01112-JLS-NLS Document 110-11 Filed 06/27/19 PageID.3790 Page 5 of 8




                                                               Exhibit 24 Page 228
Case 3:17-cv-01112-JLS-NLS Document 110-11 Filed 06/27/19 PageID.3791 Page 6 of 8




                                                               Exhibit 24 Page 229
Case 3:17-cv-01112-JLS-NLS Document 110-11 Filed 06/27/19 PageID.3792 Page 7 of 8




                                                               Exhibit 24 Page 230
Case 3:17-cv-01112-JLS-NLS Document 110-11 Filed 06/27/19 PageID.3793 Page 8 of 8




                                                                              Exhibit 24 Page 231
